Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-6 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boffa (U.S. PG Pub. No. 2004/0176257) in view of Diggs (U.S. PG Pub. No. 2009/0186784) and Kocsis (U.S. PG Pub. No. 2012/0309657).
In paragraphs 25-29 Boffa discloses lubricating a heavy-duty diesel (compression-ignition) engine with a lubricating composition, meeting the method limitation of claim 1. A heavy-duty diesel engine has a maximum laden mass over 2,700 kg, as evidenced in paragraph 30 of the current specification. The composition of Boffa comprises an oil of lubricating viscosity, an overbased detergent, and a neutral sulfonate detergent. In paragraphs 44, 47-54, and 70 Boffa discloses that the overbased detergent can be an alkaline earth metal sulfonate. The composition of Boffa does not require any phenolic detergents, meeting the limitation of claim 1 regarding the phenolic detergents. In paragraph 46 Boffa discloses that the overbased detergent typically has a metal ratio encompassing the range recited in claim 1. In paragraph 73 Boffa discloses that the neutral sulfonate detergent has a metal ratio of 1 to about 3, within the range recited in claim 1, and a TBN of less than 25, within the range recited in claim 1 and overlapping the range recited in claim 6. In paragraph 104 Boffa discloses that the composition can comprise a dispersant viscosity modifier, as recited in claim 1.
In paragraph 21 Boffa discloses that the composition preferably has a TBN of 5 to 25, within the range recited in claim 3 and encompassing the range recited in claim 4. In paragraphs 71 and 75 Boffa discloses that the high overbased detergent is present in an amount of 0.2 to 20% by weight and the neutral sulfonate detergent is present in an amount of 0.2 to 5% by weight, leading to a ratio encompassing the range recited in claim 19. 
In paragraphs 88-91 Boffa discloses that the composition can comprise phenolic or aminic antioxidants as recited in claim 12. The composition of paragraph 130 of Boffa comprises a zinc dithiophosphate, meeting the limitations of the phosphorus-containing antiwear agent of claim 13. The differences between Boffa and the currently presented claims are:
i) Boffa does not explicitly disclose the TBN of the high overbased detergent. This relates to claims 1 and 5.
ii) Boffa not disclose the soap content provided by the sulfonate detergents. This relates to claim 1.
iii) Boffa does not explicitly disclose the sulfated ash content of the composition.   
iv) Boffa discloses in the examples that the composition can comprise a succinimide dispersant, but does not disclose the claimed mixture of succinimide dispersants.
v) Boffa does not disclose the concentration of dispersant viscosity modifier or antioxidant. This relates to claims 1 and 12. 
vi) Boffa does not disclose the sulfur or phosphorus contents of the composition.
With respect to i), Boffa discloses in paragraph 71 that the high overbased detergent provides a TBN of at least 5 to the lubricating composition, and that the detergent is present in an amount of 0.2 to 20% by weight of the composition, which implies that the overbased detergent has a TBN in a range encompassing the ranges recited in claims 1 and 5. Boffa's teaching in paragraph 46 that the high overbased detergent has a metal ratio overlapping the claimed range provides further indication that the TBN of the high overbased detergent at least overlaps the claimed ranges.
With respect to ii), Boffa discloses in paragraphs 71 and 75 that the detergent is present in a total amount of 0.4 to 25% by weight. Since the soap content delivered by the detergent will be less than the detergent concentration itself, the soap content delivered by the detergents of Boffa will clearly encompass or overlap the ranges recited in claim 1. 
With respect to iii), the detergent content of 0.4 to 25% by weight disclosed by Boffa will supply a sulfated ash content overlapping the range recited in claim 1, as the sulfated ash content will be less than the detergent content and the composition of Boffa does not require any additional ash-containing components.
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
	With respect to iv), Diggs discloses in paragraph 1 a lubricating composition for heavy duty diesel engines. In paragraph 72 Diggs discloses that the composition can comprise a mixture of high and low molecular weight dispersants having molecular weight ranges overlapping or falling within the ranges recited for the succinimide dispersants of claim 1. In paragraph 91 Diggs discloses that the low molecular weight dispersant can be borated. When the low molecular weight dispersant of Diggs is borated and the high molecular weight dispersant is non-borated, the dispersant mixture of Diggs meets the limitations of claim 1. In the table following paragraph 114 Diggs discloses that the dispersants are preferably present in an amount of 1 to 8% by weight, encompassing the range recited in claim 14 and indicating that the individual dispersants are present in concentration ranges overlapping the ranges recited in claims 1 and 16. In paragraph 88 Diggs discloses that the ratio of succinyl groups to amine groups overlaps the range recited in claim 15. Diggs further discloses in paragraph 91 that the borated dispersants contain 0.1 to 20 moles of boron per mole of succinimide ("acylated nitrogen composition"). In paragraph 48 Diggs discloses that the compositions preferably have 50 to 100 ppm of boron. Given the small concentration of boron, and the ratio of boron to succinimide, it is clear that the composition can comprise more non-borated succinimide than borated succinimide, as recited in claim 17, and can contain relative amounts of borated and non-borated succinimide at least overlapping the ranges recited in claim 18. 
With respect to v), Diggs discloses in the table following paragraph 114 that the composition comprises viscosity modifier and antioxidant in preferred ranges within or overlapping the ranges recited in claims 1 and 12. 
With respect to vi), Kocsis discloses lubricating compositions, and in paragraph 163 discloses that they are useful in lubricating heavy duty diesel engines, as in the method of Boffa. In paragraphs 164-165 Kocsis discloses that the compositions having sulfur and phosphorus contents overlapping the ranges recited in claim 1 as well as claim 2. 
It would have been obvious to one of ordinary skill in the art to use the dispersant combination of Diggs as the succinimide dispersant of Boffa, as Diggs teaches that it is a suitable dispersant combination for heavy duty diesel engine lubricants, and because Diggs teaches that such lubricants preferably comprise boron. It would have been obvious to one of ordinary skill in the art to include the dispersant viscosity modifier and antioxidant of Boffa in the concentrations taught by Diggs, as Diggs discloses that those are preferred concentration ranges for dispersant viscosity modifiers and antioxidants in heavy duty diesel engine lubricants. It would have been obvious to one of ordinary skill in the art to formulate the composition used in the method of Boffa and Diggs to have the sulfur and phosphorus contents of Kocsis, since Kocsis teaches that they are suitable sulfur and phosphorus contents for lubricating compositions used in heavy duty diesel engines.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boffa in view of Diggs and Kocsis as applied to claims 1-6 and 12-19 above, and further in view of Covitch (U.S. PG Pub. No. 2006/0025316).
The discussion of Boffa, Diggs, and Kocsis in paragraph 2 above is incorporated here by reference. Boffa, Diggs, and Kocsis disclose a method of lubricating heavy duty diesel engines meeting the limitations of claims 1-6 and 12-19, and where the composition used in the method can include an amine-functionalized polymeric dispersant viscosity modifier (paragraph 107 of Diggs), but does not disclose specific suitable dispersant viscosity modifiers or concentration ranges specifically for dispersant viscosity modifiers.
In paragraph 7 Covitch discloses dispersant viscosity modifiers for use in heavy duty diesel engines. In paragraph 8 Covitch discloses that the dispersant viscosity modifier is the reaction product of a polymer comprising carboxylic acid functionality or a reactive equivalent thereof, and an amine component comprising at least one aromatic amine. In paragraph 12 Covitch discloses that the polymer can be an olefin copolymer such as an ethylene-propylene copolymer, leading to amine-functionalized olefin copolymers as recited in claims 7-8. In paragraph 20 Covitch discloses that the molecular weight of the copolymer is in various ranges overlapping or falling within the range recited in claim 9. In paragraphs 9 and 39 Covitch discloses that the amine can comprise 3-nitroaniline, meeting the limitations of claims 10-11. In paragraph 45 Covitch discloses that the amine component can further comprise aminodiphenylamine, also as recited in claim 12. In paragraph 60 Covitch discloses that the dispersant viscosity modifier is present in the composition in an amount of 0.1 to 3% by weight or 0.5 to 1.5% by weight, overlapping the range recited in claim 1 and in accordance with the concentration range taught by Diggs.
It would have been obvious to one of ordinary skill in the art to use the dispersant viscosity modifier of Covitch in the composition and method of Boffa, Diggs, and Kocsis, in the concentration taught by Covitch, as Covitch teaches that it is a suitable dispersant viscosity modifier for use in heavy duty diesel lubricant compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771